                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


CHRISTOPHER BRIAN SANDS ,

                    Petitioner,

      V.                                      Civil Action No. 16-1061-CFC

KOLAWOLE AKINBAYO, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE ,

                    Respondents.1




Christopher Brian Sands. Pro se Petitioner.

Carolyn S. Hake, Deputy Attorney General of the Delaware Department of Justice,
Wilmington , Delaware. Attorney for Respondents .




                              MEMORANDUM OPINION 2




February 21 , 2020
Wilmington, Delaware



1Warden   Kolawole Akinbayo replaced former warden Steven Wesley, an orig inal party
to the case. See Fed. R. Civ. P. 25(d) .

2
 This case was originally assigned to the Honorable Gregory M. Sleet, and was re-
assigned to the undersigned 's docket on September 20 , 2018 .
CO~      LR   ~              TES DISTRICT JUDGE:

       Pending before the Court is Petitioner Christopher Sands' ("Petitioner") Petition

for a Writ of Habeas Corpus Pursuant to 28 U.S .C. § 2254 ("Petition "). (0 .1. 2) The

State filed an Answer in opposition . (0 .1. 12) For the reasons discussed , the Court will

deny the Petition as barred by the limitations period prescribed in 28 U.S. C. § 2244 .

I.     BACKGROUND

       A. Unlawful Sexual Contact Case

       In April 2012, Petitioner was indicted on three counts of first degree unlawful

sexual contact. (0 .1. 12 at 1; 0 .1. 16-2 at 2, Entry No. 5) The charges stemmed from

Petitioner's alleged sexual contact with a person under thirteen years old . (0 .1. 12 at 1)

On October 23 , 2012 , Petitioner pied guilty to one count of first degree un lawful sexual

contact ("Unlawful Sexual Contact"). (0 .1. 16-2 at 4 , Entry No. 22) The Superior Court

sentenced Petitioner that same day to five years of Level V incarceration, suspended

after one year for decreasing levels of supervision . (0.1. 12 at 1) Petitioner did not

appeal his conviction or sentence.

       On November 15, 2012 , Petitioner moved to modify his sentence . (0 .1. 16-2 at 4 ,

Entry No. 26) The Superior Court denied the motion on November 30 , 20 12, and

Petitioner did not appeal. (0 .1 16-2 at 4 , Entry No. 27)

       On March 22, 2013 , Petitioner was arrested and subsequently cha rged with

escape after conviction ("Escape"). (0 .1. 2 at 2; 0 .1. 16-3 at 1, Entry Nos. 1 & 3) On

July 10, 2013 , after a hearing , the Superior Court found that Petitioner had violated the

terms of his probation on his sentence for Unlawful Sexual Contact. (0 .1. 12 at 2) The

Superior Court revoked Petitioner's probation and sentenced him to five yeas of Level V
incarceration with credit for sixteen months previously served , suspended after six

months for eighteen months of Level Ill supervision. (D.I. 12 at 2) Petitioner did not

appeal the violation finding or sentencing .

       2. Escape Case

       On December 3, 2013 , Petitioner pied guilty to the Escape charge. (D .I. 12 at 2;

0.1. 16-3 at 2, Entry No. 12) On February 28, 2014, the Superior Court sentenced

Petitioner to five years of Level V incarceration , suspended after six months for eighteen

months of Level II supervision. (D .I. 12 at 2) Petitioner did not appeal his Escape

conviction or sentence .

       3. Violations of Probation

       On March 31 , 2014 , Petitioner's Level Ill probation officer filed an administrative

warrant with the Superior Court. (D.I. 16-3 at 2, Entry No. 13) On Ap ril 24 , 2014 , after a

hearing, the Superior Court found that Petitioner had again violated the te rms of his

probation with respect to his Unlawful Sexual Contact sentence and that he had also

violated the terms of his probation with respect to his Escape sentence. (D.I. 12 at 2)

That same day, April 24 , 2014, the Superior Court revoked Petitioner' s probation for

both cases and immediately re-sentenced him in one order ("VOP sentencing order") as

follows : (1) on the Unlawful Sexual Contact conviction , to three years of Level V

incarceration, suspended after successful completion of a sex offend er treatment

program for the balance of the sentence to be served at Level IV; and (2) on the Escape

conviction , to four years and six months at Level V incarceration (Key program) ,

suspended after successful completion of Level IV Crest program for eighteen months


                                               2
of Level Ill After-Care . (0 .1. 12 at 2-3) The Superior Court noted in its April 2014 VOP

sentencing order that it would review Petitioner's sentence in five months with input

from the Treatment Access Center (''TASC") and the Department of Correction ("DOC").

(0 .1. 12 at 3) Petitioner did not appeal from the violation findings or th e VOP sentencing

order.

         Instead , Petitioner filed a series of motions in the Superior Cou rt challenging the

VOP sentencing order. (D.I. 12 at 3) The Superior Court denied every motion . (0 .1. 12,

at 3) Petitioner only appealed the denial of his third motion to modify/rev iew the Escape

VOP sentence ; he filed his notice of appeal from that denial on September 29 , 2014.

(0 .1. 12 at 3 n.3; 0 .1. 16, Amended Notice of Appeal, dated Oct. 17, 2014, Del Sup . Ct.

Case No. 556 , 2014) . However, Petitioner voluntarily withdrew the appeal on February

2, 2015 . (0 .1. 16-1 at 1-2)

         In November 2016 , Petitioner filed the instant Petition asserting the following

three grounds for relief: (1) the Superior Court violated his Fifth Amendment due

process rights by ordering him to complete sex offender treatment at Level V and by

failing to review the April 2014 VOP sentence five months later "to see how he was

doing "; (2) the Superior Court violated his Fourteenth Amendment due process rights by

allowing him to "fall through the cracks of the system depriving him of liberty without due

process of law" by failing to rev iew his VOP sentence ; and (3) he was denied his Sixth

Amendment right to effective assistance of counsel because the Office of the Public

Defender, who represented him at trial , did not respond "when he reached out .. . five




                                               3
months" after the Superior Court issued its April 2014 VOP sentenci ng order related to

his Unlawful Sexual Contact and Escape convictions . (0.1. 12 at 4)

II.    ONE-YEAR STATUTE OF LIMITATIONS

       Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996

("AEDPA") "to reduce delays in the execution of state and federal criminal sentences ..

. and to further the principles of comity, finality , and federalism. " Wo odford v. Garceau,

538 U.S. 202, 206 (2003) . AEDPA prescribes a one-year period of limitations for the

filing of habeas petitions by state prisoners , which begins to run from the latest of:

               (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;

               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or
               laws of the United States is removed, if the applicant was
               prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was
               initially recognized by the Supreme Court, if the right has
               been newly recognized by the Supreme Court and made
               retroactively applicable to cases on collateral review ; or

               (D) the date on which the factual predicate of the cla im or
               claims presented could have been discovered throug h the
               exercise of due diligence.

28 U.S.C. § 2244(d)(1 ). AEDPA's limitations period is subject to statutory and equitable

tolling . See Holland v. Florida, 560 U.S. 631 (2010) (equitable tolling ); 28 U.S.C. §

2244(d)(2) (statutory tolling) .

       Petitioner does not assert, and the Court cannot discern , any facts triggering the

application of§ 2244(d)(1 )(B) , (C) , or (D). Consequently, the Court concl udes that the


                                              4
one-year period of limitations began to run when Petitioner's convictio ns became final

under§ 2244(d)(1 )(A) .

       Pursuant to§ 2244(d)(1 )(A), if a state prisoner does not appeal a state court

judgment, the judgment of conviction becomes final, and the statute of limitations begins

to run , on the date on which the time for seeking direct review in state cou rt expires .

See Kapral v. United States, 166 F.3d 565, 577 (3d Cir. 1999); Jones v. Morton, 195

F.3d 153, 158 (3d Cir. 1999). In this case , the Superior Court imposed Petitioner's VOP

sentences related to his Unlawful Sexual Contact and Escape convictions on April 24 ,

2014 . Petitioner did not appeal either the revocations of probation or the VOP

sentences . As a result, his judgments of conviction became final on May 27 , 2014 ,

thirty days after he was sentenced .3 Applying the one-year limitations period to that

date, Petitioner had until May 27 , 2015 to timely file a habeas petition. See Wilson v.

Beard, 426 F.3d 653 , 662-64 (3d Cir. 2005) (Fed. R. Civ. P. 6(a) applies to AEDPA's

limitations period) ; Phlipot v. Johnson , 2015 WL 1906127, at *3 n. 3 (D. Del. Apr. 27 ,

2015) (AEDPA's one-year limitations period is calculated according to the anniversary

method , i.e ., the limitations period expires on the anniversary of the date it began to

run) . Petitioner, however, did not file the instant Petition until November 8, 2016, 4

approximately one year and five months after that deadline. Thus, the Petition is time-


3The thirty day appeal period actually ended on May 25 , 2014 , which was a Sunday.
Since Monday, May 25, 2014 was a federal holiday, the deadline extended through the
end of the day on Tuesday, May 27 2014 . See Del. Sup. Ct. R. 11 (a) .
4
 Pursuant to the prison mailbox rule, the Court adopts the date on the Petition
(November 8, 2016) as the date of filing . See Longenette v. Krusing, 322 F.3d 758 , 761
(3d Cir. 2003) .

                                              5
barred and should be dism issed , unless the limitations period can be statutorily or

equ itab ly tolled. See Jones, 195 F.3d at 158. The Court will discuss each doctrine in

turn .

         A. Statutory Tolling

         Pursuant to§ 2244(d)(2) , a properly filed state post-conviction motion tolls

AEDPA's lim itations period during the time the motion is pending in the state courts ,

including any post-conviction appeals, provided that the motion was fi led and pending

before the expiration of AEDPA's limitations period . See Swartz v. Meyers, 204 F.3d

417 , 420-24 (3d Cir. 2000). A post-conviction motion is '"properly filed' for statutory

tolling purposes when its delivery and acceptance is in compliance with the state's

applicable laws and rules governing filings , such as the form of the document, any time

limits upon its delivery, the location of the filing, and the requisite filing fee ." Crump v.

Phelps, 572 F. Sup . 2d 480 , 483 (D . Del. 2008). The limitations period is also tolled for

the time during which an appeal from a post-conviction decision could be filed even if

the appeal is not eventually filed . See Swartz, 204 F.3d at 424 . However, the

limitations period is not tolled during the ninety days a petitioner has to file a petition for

a writ of certiorari in the United States Supreme Court regarding a judgment denying a

state post-conviction motion . See Stokes v. Dist. Att'y of Philadelphia , 247 F.3d 539 ,

542 (3d Cir. 2001 ).

         Here, Petitioner's VOP judgments became final on May 27 , 20 14, and the one-

year limitations period began to run on May 28 , 2014. However, Petitioner filed his first




                                               6
of multiple repetitive motions to review/modify both of his VOP senten ces 5 on May 22,

2014 , before the limitations period had even started . Most of the motions were not

"properly filed " for § 2244(d)(2) purposes because they were repetitive and untimely

under Delaware Superior Court Criminal Rule 35(b) .6 See Pace v. DiGuglielmo, 544

U.S. 408 , 417 (2005) . However, for ease of analysis , and because th e Petition would

be time-barred either way , the Court will assume that all of Petitioner's va rious motions

to the Superior Court filed after the April 2014 VOP sentencing order acted to toll the

limitations period for each sentence . Given this assumption , the Cou rt w ill address the

statutory tolling applicable to each conviction .

        In the Escape case , the Court assumes that Petitioner's first fo ur motions to

review/modify his sentence tolled the one-year limitations clock from May 22 , 2014 , the

date Petitioner filed his first motion to review/modify his Escape VOP sentence, through

February 2, 2015 , the date on which Petitioner voluntarily dismissed his appeal of the

Superior Court's order denying his third motion to review/modify his Escape VOP



5The State has clearly and succinctly summarized Petitioner's multiple fi lings in the
Delaware courts in two charts . (D .I. 12-1 ; D.I. 12-2) The Court than ks the State for
providing this information in an easily discernible manner.
6 See  Del. Super. Crim . R. 35(b) (setting forth 90-day deadline to file a motion to modify
a sentence and providing that "the court will not consider repetitive requests for
reduction of sentence"); Duffy v. State , 1998 WL 985332 , at *1 (Del. Nov. 12, 1998)
(finding that defendant's fifth Rule 35(b) motion fails due to rule's prohibition of
"repetitive" requests , noting Rule 35(b) ceased to be a viable option for defendant after
the Superior Court denied defendant's original , timely Rule 35(b) motion); State v.
Johnson , 2006 WL 3872849 , at *2-3 (Del. Super. Ct. Dec. 7, 2006) (denying untimely
and repetitive motion to modify sentence, holding that, even where extraordinary
circumstances exist, court will not consider repetitive requests for reduction of
sentence) .

                                              7
sentence .7 In essence , then , the limitations period did not actually begin to run until

February 3, 2015. See Fed. R. Civ. P. 6(a)(1 )(a) (explaining that the day of the event

that triggers the period should be excluded when computing a time period). The

limitations clock ran for nine days, until Petitioner filed his fifth motion to review/modify

the Escape VOP sentence on February 11 , 2015 . (D . I. 12-1 at 1) The Superior Court

denied the fifth motion on March 16, 2015. On April 1, 2015, during the thirty day

appeal period related to his fifth motion , Petitioner filed his sixth motion to review/modify

his Escape VOP sentence. The Superior Court denied the sixth motion on April 24 ,

2015. Id. Thus, together, the fifth and sixth motions to review/modify the Escape VOP

sentence statutorily tolled the limitations period from February 11, 201 5 through May 26 ,

2015 , the date on which the time expired for filing an appeal from the sixth motion to

review/modify the April 24 , 2015 Escape VOP sentencing order. 8 The lim itations clock

started to run again on May 27, 2015, and ran the remaining 356 days without

interruption until the limitations period expired on May 17, 2016. Petitioner's seventh

motion to modify/review his VOP Escape sentence, filed on July 12, 201 6, has no

statutory tolling effect because it was filed after the expiration of the limitations period .

In short, to the extent the instant Petition challenges Petitioner's Escape VOP sentence ,

it is untimely.


7An  appeal voluntarily dismissed by a petitioner tolls the limitations period up to date of
voluntary dismissal; the time for seeking certiorari review by the Supreme Court is not
included in the tolling calculation. See United States v. Sylvester, 258 F. App 'x 411,
412 (3d Cir. 2007) .

8The thirty day appeal period actually expired on Monday, May 25 , 20 15, which was a
federal holiday. Therefore , the time to appeal extended through the end of the day on
Tuesday, May 26 , 2015 . See Del. Sup. Ct. R. 11 (a).
                                             8
       Petitioner does not fare any better with respect to the statutory tolli ng related to

the Unlawful Sexual Contact VOP sentence. Once again , the limitations period started

to run on May 28 , 2014 . The limitations clock ran for 260 days until Petitioner filed his

first motion to review/mod ify the Unlawful Sexual Contact VOP sentence on February

11 , 2015. (D .I. 12-2 at 1) The Superior Court denied the first motion to review/modify

the Unlawful Sexual Contact VOP sentence on March 16, 2015 , and Petitioner did not

appeal that sentence. Id. As a result, the first motion to motion to review/modify the

Unlawful Sexual Contact VOP sentence tolled the limitations period from February 11 ,

2015 through April 16, 2015 which includes the thirty day appeal period. The

limitations clock started to run again on April 17, 2015 , and ran the remaining 105 days

until the limitations period expired on July 31 , 2015 . Petitioner's third motion to

review/modify the Unlawful Sexual Contact VOP sentence , filed on July 12, 2016 , has

no statutory tolling effect because it was filed after the expiration of A EDPA's limitations

period . In short, to the extent the instant Petition challenges Petitioner's Unlawful

Sexual Contact VOP sentence , it is untimely.

       Thus , as demonstrated by the foregoing , the entire Petition is time-barred , unless

equitable tolling applies.

       B. Equitable Tolling

       The one-year limitations period may be tolled for equitable rea sons in rare

circumstances when the petitioner demonstrates "(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing ." Holland, 560 U.S. at 649-50 . With respect to the diligence


                                              9
inquiry, equitable tolling is not available where the late filing is due to the petitioner's

excusable neglect. Id. at 651-52 . Additionally, the obligation to act diligently "does not

pertain solely to the filing of the federal habeas petition , rather it is an obligation that

exists during the period [the petitioner] is exhausting state court remedies as well. "

Lacava v. Kyler, 398 F.3d 271, 277 (3d Cir. 2005) . As for the extraordinary

circumstance requirement, "the relevant inquiry is not whether the circumstance alleged

to be extraordinary is unique to the petitioner, but how severe an obstacle it creates with

respect to meeting AEDPA's one-year deadline." Pabon v. Mahanoy, 654 F.3d 385 ,

401 (3d Cir. 2011 ). Notably, an extraordinary circumstance will only warrant equitable

tolling if there is "a causal connection , or nexus, between the extraord inary

circumstance [] and the petitioner's failure to file a timely federal petition ." Ross v.

Varano , 712 F.3d 784 , 803 (3d . Cir. 2013).

       Petitioner does not assert, and the Court cannot discern, that any extraordinary

circumstances prevented him from timely filing the instant Petition. Indeed, Petitioner's

multiple motions to review/modify his VOP sentencing order in state court demonstrate

that he was more than capable of pursuing his claims and protecting his rights. To the

extent Petitioner's late filing in this Court was due to a lack of legal kn owledge or

miscalculation of AEDPA's one-year filing period, such circumstances do not warrant

equitably tolling the limitations period . See Taylor v. Carroll, 2004 WL 11 51552, at *5-6

(D . Del. May 14, 2004) . For all these reasons, the Court concludes th at equitable tolling




                                                10
is not available on the facts presented by Petitioner. Accordingly, the Court will dismiss

the instant Petitioner as time-barred .9

Ill.   CERTIFICATE OF APPEALABILITY

       The Court must decide whether to issue a certificate of appealabilty. See 3d Cir.

L.A.R. 22.2 (2011 ). A certificate of appealability may be issued only whe n a petitioner

makes a "substantial showing of the denial of a constitutional right. " 28 U.S.C. §

2253(c)(2) . This showing is satisfied when the petitioner demonstrates "that reasonable

jurists would find the district court's assessment of the constitutional cla ims debatable or

wrong ." Slack v. McDaniel, 529 U.S. 473 , 484 (2000) .

       For the reasons stated above , the Court concludes that Petitioner's habeas

Petition must be denied as time-barred . Reasonable jurists would not fin d the Court's

assessment of Petitioner's constitutional claims to be debatable or wrong .

Consequently, Petitioner has failed to make a substantial showing of the denial of a

constitutional right , and a certificate of appealability will not be issued .

IV.    CONCLUSION

       For the forego ing reasons , the Court will deny the instant Petition. An

appropriate Order will be entered .




9 Having determined that the Petition is time-barred , the Court will not ad dress the
State's alternate reasons for dismissing the Petition.
                                             11
